Citation Nr: 1633140	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, on the Veteran's May 2012 VA Form 9, he indicated that he wished to have a Board hearing before a Veterans Law Judge sitting at the RO.  However, in his October 2012 Decision Review Officer (DRO) hearing, the Veteran indicated that he no longer wished to have a hearing before the Board.  In the same month, the Veteran submitted a written statement requesting to cancel his Board hearing request.  Therefore, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

At the Veteran's October 2012 DRO hearing, he reported that, since his July 2011 VA audio examination, he had received another audiogram a month or two prior to the date of his DRO hearing at the VA Hospital in Detroit, Michigan.  Thereafter, the AOJ subsequently obtained a copy of a June 2012 otolaryngology clinic note from the Detroit VA facility, which reflects that an audiogram was conducted.  However, such audiogram is not of record.  Additionally, the other VA treatment records contained in the claims file relating to the Veteran's hearing loss span from July 2008 to December 2010 and from March 2013 to October 2015.  Thus, the Board finds a remand is necessary to obtain the Veteran's VA treatment records from January 2011 to February 2013, to include a copy of the audiogram conducted in June 2012 (which may be in VistA), and from October 2015 to the present. 

After obtaining such records, the AOJ should review the file and conduct any additionally indicated development, to include affording the Veteran a contemporaneous VA examination, necessary to adjudicate his initial rating claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA facility in Detroit dated from January 2011 to February 2013, to include a copy of the audiogram conducted in June 2012 (which may be contained in VistA), and from October 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining such records, the AOJ should review the file and conduct any additionally indicated development, to include affording the Veteran a contemporaneous VA examination, necessary to adjudicate his initial rating claim. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

